Title: Motion on Accounts of Carter Braxton, [19 December] 1780
From: Madison, James
To: 


[19 December 1780]
On motion of Mr. [James] Madison, seconded by Mr. [Theodorick] Bland, Ordered,
That so much of the sd. letter as respects the receiving in specie, at the rate of 75 cont: drs. for 1. of specie into the Continental Treasury be referred to the Board of Treasury & that they be directed to have the transaction stated in their books & in the books of the Treasurer in such manner that the state of Virginia may not be included in it.
